               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                         Case No. 3:18-cv-05952
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; and                              COMPLAINT FOR MONETARY
     CARPENTERS-EMPLOYERS                                 DAMAGES AND FOR EQUITABLE
11   APPRENTICESHIP AND TRAINING TRUST                    RELIEF
     OF WESTERN WASHINGTON,
12
                                Plaintiffs,
             v.
13
     COMMERCIAL INSULATION SERVICE,
14   LLC, a Washington limited liability company,
15                              Defendant.

16                                             I. PARTIES

17           1.1          Plaintiff Carpenters Health and Security Trust of Western Washington

18   (“Carpenters Health Trust”) is a Taft-Hartley trust fund established for the purpose of

19   providing and maintaining hospital, medical, dental, vision, disability or death benefits and

20   any other similar benefits, or any combination thereof as the Trustees may determine in their

21   discretion for the benefit of the Employees and their beneficiaries. The Carpenters Health

22   Trust maintains its principal office in Seattle, King County, Washington.

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                    McKENZIE ROTHWELL
                                                                            BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 1                                                1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                              SEATTLE, WA 98101
                                                                                  (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 2 of 9




 1           1.2          Plaintiff Carpenters Retirement Trust of Western Washington (“Carpenters

 2   Retirement Trust”) is a Taft-Hartley trust fund created for the purpose of providing

 3   retirement and associated death benefits for employees and their beneficiaries.                    The

 4   Carpenters Retirement Trust maintains its principal office in Seattle, King County,

 5   Washington.

 6           1.3          Plaintiff Carpenters-Employers Apprenticeship and Training Trust Fund of

 7   Western Washington (“Carpenters Apprenticeship Trust”) is a Taft-Hartley trust fund

 8   created for the purpose of defraying, in whole or in part, costs of apprenticeship or other

 9   training programs for the education of apprentices and journeymen carpenters.                      The

10   Carpenters Apprenticeship Trust maintains its principal office in Seattle, King County,

11   Washington.

12           1.4          The Plaintiffs are commonly referred to collectively as the Carpenters Trusts

13   of Western Washington (the “Carpenters Trusts”).

14           1.5          Defendant Commercial Insulation Service, LLC (“CIS”) is a Washington

15   limited liability company with its principal place of business in Tumwater, Thurston County,

16   Washington.

17                                    II. JURISDICTION AND VENUE

18           2.1          This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

19   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

20           2.2          Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

21   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 2                                                     1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 3 of 9




 1                                               III. FACTS

 2           3.1          On or about March 31, 2006, George Drabner, identifying himself as “V.P.”

 3   executed a Compliance Agreement on behalf of Commercial Insulation Services, LLC with

 4   the Pacific Northwest Regional Council of Carpenters (the “Union”). The Compliance

 5   Agreement incorporates by reference the terms and conditions of the Agreement for the Wall

 6   & Ceiling Industry between the Pacific Northwest Regional Council of Carpenters and

 7   Members of the Northwest Wall & Ceiling Contractors Association and Others, effective

 8   June 1, 2004 (the “Master Labor Agreement”):

 9                         DESIGNATED LABOR AGREEMENT: The employer adopts and
                          agrees to abide by the following Labor Agreement(s):
10
                            Wall & Ceiling W. WA between the Employers represented by
11                         NW Wall & Ceiling Contractors Assn. and the Regional Council.
                           Current version effective June 1, 2004 through May 31, 2007.
12
             3.2          The Master Labor Agreement contains an evergreen clause, which renews the
13
     agreement annually until a successor agreement is negotiated or the signatory employer
14
     gives notice of termination.         The Master Labor Agreement in effect is the Agreement
15
     between The Pacific Northwest Regional Council of Carpenters and Northwest Wall &
16
     Ceiling Contractors Association, effective June 1, 2016.
17
             3.3          By signing the Compliance Agreement, CIS agreed to make fringe benefit
18
     contributions to the Carpenters Trusts and be bound by the terms and conditions of their
19
     respective trust agreements:
20
                            3. TRUST FUND OBLIGATIONS: The undersigned Employer
21                        hereby becomes a party to the applicable Trust Agreements for the
                          trust funds or their successors identified in the designated Labor
22                        Agreement. The Employer agrees to be bound by the written
                          provisions and procedures of said Trust Agreements, and any present
23                        or future amendments, and to any successor Trust Agreements.
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                       McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 3                                                   1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                 SEATTLE, WA 98101
                                                                                     (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 4 of 9




 1                        Employer accepts as its lawful representatives, the employer trustees
                          who are now or who may hereafter serve on the Board of Trustees of
 2                        the respective Trusts as determined by the Trust Agreements.

 3           3.4          Prompt payment of wages and fringe benefit contributions is an essential

 4   term of the Compliance Agreement.

 5           3.5          The Carpenters Trusts are beneficiaries under the terms of the Compliance

 6   Agreement and the Master Labor Agreement.

 7           3.6          By executing the Compliance Agreement, as discussed above, CIS agreed to

 8   the terms of the (i) Carpenters Health & Security Trust of Western Washington; (ii)

 9   Carpenters Retirement Trust of Western Washington; and (iii) Carpenters-Employers

10   Apprenticeship and Training Trust of Western Washington.

11           3.7          CIS’s obligations under the Carpenters Health Trust are set forth in Article II,

12   Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the

13   Carpenters Health and Security Trust of Western Washington, dated January 1, 1998, and as

14   amended. Under the Carpenters Health Trust, CIS agreed to, among other things:

15                              Submit its reports on or before the 15th day of the calendar month
                                 following the month in which the contributions are payable, even if
16                               the company had no employees for that period of time;

17                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
18                               administration of the trust, as requested by the trust funds;

19                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
20
                                Payment of interest of not less than seven percent (7%), nor more than
                                 eighteen percent (18%); and
21
                                Payment of the trust fund’s attorney fees, costs of collection, and
22                               auditor’s fees.
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                           McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 4                                                       1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 5 of 9




 1           3.8          CIS’s obligations under the Carpenters Retirement Trust are set forth in

 2   Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the

 3   Carpenters Retirement Trust of Western Washington, dated January 1, 1998, and as

 4   amended. Under the Carpenters Retirement Trust, CIS agreed to, among other things:

 5                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
 6                               employees for that period of time;

 7                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 8                               administration of the trust, as requested by the trust funds;

 9                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
10
                                Payment of interest of not less than seven percent (7%), nor more than
11                               eighteen percent (18%); and

                                Payment of the trust fund’s attorney fees, costs of collection, and
12
                                 auditor’s fees.
13           3.9          CIS’s obligations under the Carpenters Apprenticeship Trust are set forth in
14   Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
15   Carpenters-Employers Apprenticeship and Training Trust Fund of Western Washington,
16   dated January 1, 1998, and as amended. Under the Carpenters Apprenticeship Trust, CIS
17   agreed to, among other things:
18                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
19                               employees for that period of time;
20                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
21                               administration of the trust, as requested by the trust funds;

22                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 5                                                     1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 6 of 9




 1                              Payment of interest of not less than seven percent (7%), nor more than
                                 eighteen percent (18%); and
 2
                                Payment of the trust fund’s attorney fees, costs of collection, and
 3                               auditor’s fees.

 4           3.10         Upon information and belief, following execution of the Compliance

 5   Agreements, CIS used employees to perform work subject to the Master Labor Agreement.

 6   CIS also began its monthly reporting and payment of fringe benefit contributions to the

 7   Carpenters Trusts.

 8           3.11         CIS submitted its monthly contributions reports to the Carpenters Trusts.

 9   However upon information and belief, CIS did not fully and accurately report all hours

10   worked by its covered employees.

11           3.12         Based upon an investigation by the Union, and upon information and belief,

12   CIS was not properly paying overtime to its employees. Rather, CIS was compensating

13   employees for overtime hours worked under the guise of lump sum reimbursements for

14   “Reimbursement Auto” expenses. At least 21 CIS employees were compensated in this

15   manner for overtime hours, for a total of 2,626.16 hours worked during 2015 through 2017.

16   CIS did not report these overtime hours to the Carpenters Trusts, nor did CIS pay fringe

17   benefit contributions which – under the terms of the labor and trust agreements to which it is

18   a party – require fringe benefit contributions for each hour of overtime worked by its

19   employees. Based on the applicable contribution rates in effect, CIS owes $37,698.72 in

20   fringe benefit contributions for the period January 1, 2015 through December 31, 2017 on

21   the Carpenters Trusts’ unreported overtime claim.

22           3.13         Based upon an investigation by the Union, and upon information and belief,

23   CIS was improperly characterizing at least one employee as an apprentice when he was not
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 6                                                     1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 7 of 9




 1   enrolled in the apprenticeship program. Under the terms of the master labor agreement,

 2   apprentices not formally enrolled in the apprenticeship program in the State of Washington

 3   are to be reported and paid as journeymen, not apprentices. Upon information and belief, at

 4   least on employee was misreported as an apprentice, for a total of 372.50 hours worked

 5   during 2015 through 2017. Based on the applicable contribution rates in effect, CIS owes

 6   $5,684.35 in fringe benefit contributions for the period January 1, 2015 through December

 7   31, 2017 on the Carpenters Trusts’ misclassified apprenticeship claim.

 8           3.14         As of the date of this complaint, CIS owes the Carpenters Trusts $58,454.74,

 9   consisting of $43,383.07 in fringe benefit contributions for the period January 1, 2015

10   through December 31, 2017, $5,205.96 in              liquidated damages, at least $9,865.71 in

11   prejudgment interest through the date of this complaint, plus other ancillary charges

12   including audit fees, attorney fees, and costs of collection.

13                                        IV. CAUSES OF ACTION

14                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
15
             4.1          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
16
     3.14 above.
17
             4.2          CIS’s failure to properly report and pay fringe benefit contributions
18
     constitutes breaches of the terms of the Compliance Agreement and the Master Labor
19
     Agreement between the Union and CIS, to which the Carpenters Trusts are beneficiaries.
20
     CIS’s failure to fully report and pay fringe benefit contributions also constitutes breaches of
21
     the Trust Agreements, the terms of which CIS agreed to when it signed the Compliance
22
     Agreement.
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 7                                                     1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 8 of 9




 1           4.3          As a result of CIS’s breach, the Carpenters Trusts have been damaged in an

 2   amount to be proven at trial, but not less than $43,383.07, plus liquidated damages and other

 3   ancillary charges including prejudgment interest, attorney fees, and costs of collection.

 4           4.4          The Carpenters Trusts’ damages may be continuing.

 5                                          Second Cause of Action
                                             (Violation of ERISA)
 6
             4.5          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 7
     3.14 above.
 8
             4.6          CIS’s failure to report and pay fringe benefit contributions constitutes a
 9
     violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.
10
             4.7          As a result of CIS’s violation, the Carpenters Trusts have been damaged in an
11
     amount to be proven at trial, but not less than $43,383.07, plus liquidated damages and other
12
     ancillary charges including prejudgment interest, attorney fees, and costs of collection.
13
             4.8          The Carpenters Trusts’ damages may be continuing.
14
                                            Third Cause of Action
15                                      (Equitable Relief under ERISA)

16           4.9          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –

17   3.14 above.

18           4.10         CIS’s actions, which the Carpenters Trusts allege violate the terms of the

19   labor and trust agreements to which CIS is a party, as well as violate 29 U.S.C. §1145, are

20   causing the Carpenters Trusts damages. The Carpenters Trusts’ damages, caused by CIS’s

21   actions, may be continuing.

22           4.11         CIS’s actions justify the imposition of injunctive or other equitable relief

23   under ERISA, 29 U.S.C. §1132(a)(3).
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 8                                                     1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 002 tk131901
               Case 3:18-cv-05952-RJB Document 1 Filed 11/19/18 Page 9 of 9




 1                                         V. REQUESTED RELIEF

 2           The Plaintiff Carpenters Trusts respectfully request the Court grant the following:

 3           A.           Judgment in favor of the Carpenters Trusts against Commercial Insulation
                          Service, LLC, in an amount to be determined at trial, but not less than
 4                        $43,383.07, representing past-due and delinquent fringe benefit contributions
                          owed by defendant pursuant to the terms of the labor and trust agreements to
 5                        which CIS is a party, for the period January 1, 2015 through December 31,
                          2017;
 6
             B.           Judgment in favor of the Carpenters Trusts against Commercial Insulation
 7                        Service, LLC, in an amount to be determined at trial, but not less than
                          $5,205.96, representing liquidated damages owed by defendant pursuant to
 8                        the terms of the labor and trust agreements to which CIS is a party, for the
                          period January 1, 2015 through December 31, 2017;
 9
             C.           Judgment in favor of the Carpenters Trusts against Commercial Insulation
10                        Service, LLC, in an amount to be determined at trial, but not less than
                          $9,865.71, representing accrued prejudgment interest owed by defendant
11                        pursuant to the terms of the labor and trust agreements to which CIS is a
                          party, for the period January 1, 2015 through December 31, 2017;
12
             D.           An award of attorney fees of not less than $5,000.00, plus costs of collection,
13                        as authorized by the labor and trust agreements to which Commercial
                          Insulation Service, LLC is a party, and as authorized under ERISA;
14
             E.           Entry of an injunction against Commercial Insulation Service, LLC,
                          permanently enjoining CIS from further violations of ERISA, as set forth
15
                          above; and
16           F.           Any other such relief under federal law or as is just and equitable.
17           Dated: November 19, 2018.

18                                                      s/ Jeffrey G. Maxwell
                                                        Jeffrey G. Maxwell, WSBA #33503
19                                                      McKENZIE ROTHWELL BARLOW
                                                          & COUGHRAN, P.S.
20                                                      1325 Fourth Avenue, Suite 910
                                                        Seattle, Washington 98101
21                                                      (206) 224-9900
                                                        jeffreym@mrbclaw.com
22
                                                        Counsel for the Carpenters Trusts of Western
23                                                      Washington
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                           McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 9                                                       1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05952                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 002 tk131901
